Case 5:19-cv-00342-JVS-SHK Document 95 Filed 07/22/20 Page 1 of 3 Page ID #:1436




    1

    2

    3                                                       JS-6
    4

    5

    6

    7

    8                            UNITED STATES DISTRICT COURT
    9                       CENTRAL DISTRICT OF CALIFORNIA
   10 TODD WITTENBROCK,
                                                  Case No.: 5:19-cv-00342 JVS (SHKx)
   11               Plaintiff,
                                                  [Hon. James V. Selna, Courtroom 10C]
   12          v.
   13 SUNOVION PHARMACEUTICALS                    ORDER TO DISMISS WITH
                                                  PREJUDICE
        INC., a Delaware Corporation; and
   14 DOES 1 through 20, Inclusive,

   15               Defendants.
   16

   17          TO ALL PARTIES AND TO THEIR ATTORNEYS OF RECORD:
   18          IT IS HEREBY ORDERED that the Complaint filed by Plaintiff, TODD
   19
        WITTENBROCK, against Defendant, SUNOVION PHARMACEUTICALS, INC.,
   20

   21 be and hereby is dismissed, with prejudice, and with the parties to bear their own

   22 costs.

   23

   24

   25 Dated: July 22, 2020              _____________________________________
                                        JUDGE JAMES V. SELNA
   26

   27

   28
                                                 -1-
                                   ORDER TO DISMISS WITH PREJUDICE
Case 5:19-cv-00342-JVS-SHK Document 95 Filed 07/22/20 Page 2 of 3 Page ID #:1437




    1                                  PROOF OF SERVICE
    2

    3
        STATE OF CALIFORNIA                          )
                                                     ) ss.
    4 UNITED STATES DISTRICT COURT                   )
    5
              I am a resident of the State of California, County of San Bernardino. I am over
    6 the age of eighteen years and not a party to the within action. My business address is

    7
        5811 Pine Avenue, Suite A, Chino Hills, California 91709.

    8      On July 22, 2020, I served on the interested parties in this action the within
    9 document(s) entitled:

   10                      ORDER TO DISMISS WITH PREJUDICE
   11
        [ ]   BY FAX: (C.C.P. § 1013(a), (e); CRC 2008) - by transmitting via electronic
   12         facsimile the document(s) listed above to the fax number(s) set forth below on
              this date before 5:00 p.m.; I also caused the fax machine to print such record(s)
   13
              of the transmission.
   14
        [X]   BY COURT’S CM/ECF SYSTEM – Pursuant to Local Rule, I electronically
   15
              filed the documents with the Clerk of the Court using the CM/ECF system,
   16         which sent notification of that filing to the person(s) listed below.
   17
        [ ]   BY MAIL: (C.C.P. § 1013(a)) - by placing the document(s) listed above in a
   18         sealed envelope with postage thereon fully prepaid, in the United States mail at
              Chino Hills, California addressed as set forth below. I am readily familiar with
   19
              the firm’s practice of collection and processing correspondence for mailing.
   20         Under that practice, it would be deposited with the U.S. Postal Service on that
              same day with postage thereon fully prepaid in the ordinary course of business.
   21
              I am aware that on motion of the party served, service is presumed invalid if
   22         postal cancellation date or postage meter date is more than one day after date of
              deposit for mailing in affidavit.
   23

   24 [ ]     BY PERSONAL SERVICE - I personally delivered such envelope to the
              offices of the addressee.
   25

   26 [ ]     BY OVERNIGHT MAIL (C.C.P. § 1013(c)) - By FEDERAL EXPRESS,
              following ordinary business practices for collection and processing of
   27
              correspondence with said overnight mail service, and said envelope(s) will be
   28
                                                -2-
                                  ORDER TO DISMISS WITH PREJUDICE
Case 5:19-cv-00342-JVS-SHK Document 95 Filed 07/22/20 Page 3 of 3 Page ID #:1438




    1         deposited with said overnight mail service on said date in the ordinary course
    2
              of business.

    3 [ ]     BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED - By placing
    4
              true copy(ies) thereof in sealed envelope(s) with Certified Mail, Return
              Receipt Requested, postage thereon fully prepaid and by causing such
    5         envelope(s) to be deposited in the mail at 5811 Pine Avenue, Suite A, Chino
    6
              Hills, California 91709.

    7 [ ]     BY ELECTRONIC SERVICE (C.C.P. § 1010.6(a)(6)) - the parties listed
    8         below were served electronically with the document(s) listed above by e-
              mailed PDF files. The transmission was reported as complete and without
    9         error. My electronic notification address is 5811 Pine Avenue, Suite A, Chino
   10         Hills, California 91709. My e-mail address is mesambrano@lipinskylaw.com.

   11   Alaya B. Meyers, Esq.                       Attorneys for Defendant,
   12   Ian G. Robertson, Esq.                      SUNOVION
        Sara Zimmerman, Esq.                        PHARMACEUTICALS INC.
   13   Littler Mendelson, P.C.
   14   2050 Main Street, Suite 900
        Irvine, CA 92614
   15   (949) 705-3000 / (949) 724-1201 Fax
   16   Emails: ameyers@littler.com;
        irobertson@littler.com;
   17   szimmerman@littler.com
   18
        [ ]   STATE: I declare under penalty of perjury, under the laws of the State of
   19         California, that the above is true and correct.
   20
        [X]   FEDERAL: I declare that I am employed in the office of a member of the
   21         Bar of this Court at whose direction this service was made.
   22
              Executed on July 22, 2020, at Chino Hills, California.
   23

   24

   25
                                              __________________________________
   26                                         MARY ELLEN SAMBRANO
   27

   28
                                                -3-
                                  ORDER TO DISMISS WITH PREJUDICE
